       Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ROBERT L. WARD,

                      Plaintiff,

vs.                                         Case No. 20-3062-SAC


LYON COUNTY SHERIFF’S DEPARTMENT,
et al.,

                      Defendants.


                                O R D E R

      Plaintiff, pro se, has filed this action with claims arising

from his incarceration in the Lyon County Jail.           He brings this

case pursuant to 42 U.S.C. § 1983.      His complaint also mentions 42

U.S.C. § 2000e.      This case is before the court for screening

pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”          Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other


                                    1
      Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 2 of 11




litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”         Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional   factual   allegations     to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.               United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

may also consider the exhibits attached to the complaint.                 Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).



                                   2
      Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 3 of 11




     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.       “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                “Where a

complaint    pleads   facts    that   are   ‘merely   consistent       with’   a

defendant's   liability,      it   ‘stops    short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                  Id.

(quoting Twombly, 550 U.S. at 557).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.                 Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     There    are   three   counts    in    plaintiff’s    complaint.       The

complaint is not too long, but it adopts a stream of consciousness

                                      3
       Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 4 of 11




approach in places and is difficult to follow.             Count One alleges

that plaintiff’s access to notary services has been limited; that

motions have not been taken to the courthouse; that requests for

address/information regarding an attorney were not responded to;

that he has been denied access to videos taken at the jail; that

his grievances or complaints have not been answered; that he has

not   been   allowed    to    “file    charges/action”    against   sheriff’s

deputies; that he has been denied access to publications; and that

he has been slandered and humiliated.

      Count Two alleges that his grievances have not been answered

or answered truthfully.        He further alleges that he was laughed at

by jail officers and inmates.           He also claims that he has not had

“faithful” access to the law library.

      Count Three alleges generally mental anguish, embarrassment,

depression, anxiety, paranoia, poor sleep and disturbing dreams.

      Plaintiff names as defendants: the Lyon County Sheriff’s

Department;    Sheriff       Cope;    Captain   Brian   Anesty;   Deputy   Doug

Espinoza; Deputy Shane Parker; and “unnamed” deputies at the jail.

III. Rulings

      A. The Lyon County Sheriff’s Department should be dismissed.

      This court has held that governmental sub-units such as

sheriff’s departments and municipal police departments are not

suable entities.       Buchanan v. Johnson Cty. Sheriff's Dep't, 2019

WL 3453738 *4 (D. Kan. July 31, 2019); Schwab v. Kansas, 2017 WL

                                         4
         Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 5 of 11




2831508 *13 (D.Kan. 6/30/2017)(Riley County Police Department);

Johnson v. Figgins, 2013 WL 1767798 *5 (D.Kan. 4/24/2013)(Wilson

County    Sheriff’s     Department).         Therefore,       plaintiff    may   not

proceed     with   an   action   against         the   Lyon     County    Sheriff’s

Department.1

      B. Plaintiff has not stated a claim under Title VII.

      Plaintiff    makes    reference       to   42    U.S.C.   §   2000e-2   which

prohibits      employment     discrimination           by     various     entities.

Plaintiff’s complaint, however, does not allege discrimination in

employment.

      C. Plaintiff has not stated a plausible claim under § 1983.

      “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”                    West v.

Atkins, 487 U.S. 42, 48 (1988)(citations omitted).                   As explained

below plaintiff has not alleged a plausible claim that his rights

under the Constitution or federal law have been violated by a

specifically identified defendant.




1 Furthermore, if plaintiff were to name an entity which could be sued, such as
the Board of County Commissioners or Sheriff Cope in his official capacity, his
claims would still fail as currently alleged for the reasons which follow in
this opinion.

                                        5
        Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 6 of 11




            1. No constitutional right to a grievance process

       Plaintiff does not have a constitutional right to have a

grievance investigated and acted upon.             See Bingham v. Thomas, 654

F.3d   1171,   1177   (11th    Cir.   2011)(citing       cases     from   various

circuits); Boyd v. Werholtz, 443 Fed.Appx. 331, 332 (10th Cir.

2011)(same);    Watson    v.    Evans,      2014    WL   7246800    *7    (D.Kan.

12/17/2014)(failure      to    answer       grievances    does     not    violate

constitutional rights or prove injury necessary to claim denial of

access to courts); Stallings v. Werholtz, 2011 WL 6934266 *7

(D.Kan. 12/30/2011)(no constitutional right to investigation of

grievances).     Plaintiff, therefore, fails to state a claim in

Counts One and Two when he alleges that his grievances have not

been answered or answered truthfully.

            2. Access to the courts

       Plaintiff appears to allege that his access to the courts has

been inhibited because of obstacles to using a notary, to filing

pleadings, to using the law library, to obtaining information, and

to watching jail video.        In order to bring a civil rights claim

under § 1983 for the denial of a right of access to the courts,

plaintiff must allege an actual injury or an imminent actual injury

because of the loss or frustration of a nonfrivolous legal claim.

See Lewis v. Casey, 518 U.S. 343, 351-53 (1996)(a prisoner does

not have “an abstract, freestanding right to a law library or legal

assistance” and therefore “cannot establish relevant actual injury

                                        6
      Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 7 of 11




simply by establishing that his prison’s law library or legal

assistance program is subpar in some theoretical sense”); Brooks

v. Colorado Dept. of Corrections, 762 Fed.Appx. 551, 558-59 (10th

Cir. 2019)(general allegations of interference with ability to

bring legal claims do not suffice to show denial of access to the

courts);   McBride   v.   Deer,    240   F.3d   1287,   1290   (10th   Cir.

2001)(plaintiff must do more than make a conclusory allegation

that library and resources were inadequate).       Here, plaintiff does

not allege facts plausibly describing a nonfrivolous legal claim

which has been frustrated or impeded by a lack of access to courts

or which may be lost by such a lack of access.

           3. No right to bring criminal charges

     A private citizen does not have a constitutional right to

have criminal charges filed against another person.             See Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973)(“[A]private citizen

lacks a judicially cognizable interest in the prosecution or

nonprosecution of another”).        Therefore, plaintiff’s claim that

his efforts to have “charges” filed (assuming plaintiff means

criminal charges), fails to state a claim.

           4. Due process and equal protection

     Plaintiff makes conclusory assertions of a denial of his

rights to due process and equal protection.        As stated in section

I of this order, mere labels and conclusions fail to state a

plausible claim for relief.       Moreover, it is well-recognized that

                                     7
         Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 8 of 11




“[p]rocess is not an end in itself.”             Olim v. Wakinekona, 461 U.S.

238, 250 (1983).         To state a plausible procedural due process

claim, plaintiff must allege a substantive property or liberty

interest which was impaired without due process.                 See Zinermon v.

Burch, 494 U.S. 113, 127 (1990).                Plaintiff has failed to make

such an allegation in the complaint.

     Plaintiff has also failed to allege facts showing the type of

disparate     or    discriminatory     treatment     which      would    support   a

plausible equal protection claim. See City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985); Haik v. Salt Lake City

Corp.,    567      Fed.Appx.   621,    631-32    (10th   Cir.    2014)(requiring

intentionally disparate treatment from others similarly situated

without a rational basis for the difference in treatment).

             5. Harassment or embarrassment fails to state a claim.

     Plaintiff make broad claims that he suffered humiliation,

slander, embarrassment and harassment.             Assuming that plaintiff is

a pretrial detainee, to state a constitutional claim, he must

allege     facts     showing    that    the     misconduct      was     objectively

unreasonable and harmful enough to establish a constitutional

violation.      See Kingsley v. Hendrickson, 135 S.Ct. 2466, 2474-74

(2015).    In general, verbal harassment or abuse is insufficient to

state a constitutional deprivation in a jail setting.                   See Tate v.

Wiggins, 2020 WL 882880 *3 (3rd Cir. 2/24/2020)(offensive comments

from prison guard); McBride, 240 F.3d at 1291 n.3 (verbal threats

                                         8
       Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 9 of 11




and   taunts);    DeWalt   v.   Carter,      224   F.3d    607,   612    (7th    Cir.

2000)(simple     verbal    harassment       does   not    constitute     cruel   and

unusual   punishment,      deny    a   liberty      interest      or    deny    equal

protection of the laws); Cotton v. Isaacson, 1991 WL 55866 *1 (10th

Cir. 4/5/1991)(slander alone does not violate the Constitution);

Rivera v. Garfield County Sheriff’s Department, 2015 WL 10015375

*5 (W.D.Okla. 12/14/2015)(verbal abuse and offensive comments).

           6. Personal participation

      In order to state a claim against an individual defendant

under § 1983, a complaint must describe how the defendant was

personally involved in the constitutional violation.                   See Trujillo

v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006).                      A complaint

should explain what each defendant did, when it was done, how

plaintiff was harmed and what legal right was violated.                          See

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th

Cir. 2007).      Plaintiff does not make such allegations in Count One

or Count Three.

           7. Retaliation

      While it is not totally clear, plaintiff may be asserting a

claim of retaliation.           To state a First Amendment retaliation

claim, plaintiff must allege: 1) he engaged in constitutionally

protected activity; 2) the defendant’s actions caused him to suffer

an injury that would chill a person of ordinary firmness from

continuing to engage in that activity; and 3) the defendant’s

                                        9
      Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 10 of 11




adverse action was substantially motivated as a response to his

constitutionally protected activity.       Gray v. Geo Group, Inc., 727

Fed.Appx. 940, 946 (10th Cir. 2018)(citing            Mocek v. City of

Albuquerque, 813 F.3d 912, 930 (10th Cir. 2015)). Here, plaintiff’s

general   and   subjective   conclusions    regarding   motive   are   not

sufficient to state a claim for retaliation.              See Gray, 727

Fed.Appx. at 946-47 (faulting vague and conclusory allegations of

retaliatory motive); Banks v. Katzenmeyer, 645 Fed.Appx. 770, 772

n.2 (10th Cir. 2016)(same).

           8. Gross negligence

     Plaintiff makes a very general claim of “gross negligence.”

Negligence, however, is insufficient grounds upon which to bring

a § 1983 claim. See Kingsley, 135 S.Ct. at 2472; Darr v. Town of

Telluride, Colo., 495 F.3d 1243, 1257 (10th Cir. 2007).

     D. Compensatory damages

     The complaint asks for an award of compensatory damages

without alleging a physical injury.        Such a claim is barred under

42 U.S.C. § 1997e(e) which states:         “No Federal civil action may

be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury or the

commission of a sexual act.”




                                   10
     Case 5:20-cv-03062-SAC Document 5 Filed 05/26/20 Page 11 of 11




IV. Conclusion

     For the above-stated reasons, the court believes that the

complaint fails to state a federal claim for relief against the

named defendants.        The court shall direct that plaintiff by June

22, 2020 show cause why plaintiff’s federal claims should not be

dismissed   as    explained    in   this   order.    In   the   alternative,

plaintiff may file an amended complaint by June 22, 2020 which

corrects the deficiencies discussed herein.           An amended complaint

supersedes the original complaint and must contain all of the

claims   upon    which    plaintiff   wishes   to   proceed.     An   amended

complaint should not refer back to the original complaint.

     IT IS SO ORDERED.

     Dated this 26th day of May, 2020, at Topeka, Kansas.



                            s/Sam A. Crow ____________________________
                            Sam A. Crow, U.S. District Senior Judge




                                      11
